Bell, J.
In this case, which arose under the workmen’s compensation law, and in which the plaintiffs in error excepted to a judgment of the superior court affirming an award of compensation for an alleged hernia, the questions presented by the record are controlled adversely to the plaintiffs in error by the decision of this court in London Guarantee & Accident Co. v. Shockley, 31 Ga. App. 762 (122 S. E. 99). See also, Bell v. Hayes-Ionia Co., 192 Mich. 90 (158 N. W. 179).

Judgment affirmed.


Jenkins, P. J., and Stephens, J., concur.